Title: To Thomas Jefferson from David Humphreys, 25 March 1792
From: Humphreys, David
To: Jefferson, Thomas


          Lisbon, 25 Mch. 1792. He has just received confirmation from Gibraltar of the death of the Emperor of Morocco mentioned in his last letter. Thomas Barclay is pleased that he did not reach Morocco “before the change of Masters in that Country.”—The Queen’s health has greatly improved in the last week. Dr. Willis concluded that her physicians had treated her improperly and that she would have died if they had continued the same treatment. Willis hopes for her total recovery and told him that yesterday she was “much better than She had been at any other time since his arrival, and entirely in her right mind.”—Last night while at the French ambassador’s house he learned of the death of the Emperor of Germany.
        